Opinion issued August 2, 2007
 





 




In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00568-CR
____________

IN RE ANTONIO HERNANDEZ, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	On July 6, 2007, relator Antonio Hernandez, filed a motion for leave to file an
application for writ of mandamus. Relator also filed a petition for writ of mandamus
requesting that this Court make a finding that he is entitled to additional pre-trial jail
time credit in trial court cause number 776439.  We deny both the motion for leave
and the petition for writ of mandamus.
	The relator must provided this Court with a sufficient record to establish his
right to mandamus relief.  Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.
proceeding).  Relator has not provided this Court with a sufficient record in support
of his petition.  The Rules of Appellate Procedure provide that relator must file with
the petition "a certified or sworn copy of every document that is material to the
relator's claim for relief and that was filed in any underlying proceeding."  Tex. R.
App. P. 52.7(a)(1).  None of the documents attached to relator's petition as exhibits are
certified or sworn copies.
	We review pro se applications with less stringent standards than formal
pleadings drafted by lawyers.  However, even a pro se applicant for a writ of
mandamus must show himself entitled to relief requested.  Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.--Houston [1st Dist.] 1992, orig. proceeding). 
	We, therefore, deny the petition for leave to file and the petition writ of
mandamus.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).